Board of Tax Appeals, Nos. 95-K-40, 95-K-71 and 95-K-72. This cause is pending before the court as *1438an appeal and cross-appeal from the Board of Tax Appeals. Upon consideration of the motion of appellant/cross-appellee, Roger W. Tracy, Tax Commissioner of Ohio, to extend time for oral argument to twenty minutes per side and the motion of appellant/cross-appellee, Frank Russo, to extend time for oral argument to thirty minutes per side,
IT IS ORDERED by the court that the motions to extend time for oral argument be, and hereby are, granted to the extent that oral argument is extended to twenty minutes per side.